Exhibit 16.1 October 31, 2011 Securities and Exchange Commission treet, N.E. Washington, DC 20549 RE: Alpha Pro Tech, Ltd. Ladies and Gentlemen: We have reviewed Item 4.01 of the Company’s Form 8-K, dated October 25, 2011, captioned “Changes In Registrant’s Certifying Accountant” and agree with the statements made as they relate to us.We are not in a position to agree or disagree with the other statements made in Item 4.01 of the Company’s Form 8-K. We hereby consent to the filing of this letter as an exhibit to the forgoing report on Form 8-K. Very truly yours, /s/Mayer Hoffman McCann P.C. Mayer Hoffman McCann P.C. Salt Lake City, UT
